Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 06/17/2020 and RCE filed on 08/13/2020.  Claims 1-15 are pending.  Claims 1, 7, and 14 are independent.  Claims 6-14 are withdrawn. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2020 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avneri et al. (US Pub. No.: 2014/0296889).
Regarding claims 1-5 and 15, Avneri discloses a ring stripper for more efficient and more effective removal of plaque from an artery, the ring stripper comprising: an elongated manual control (elongated metal wires of 50, Figs 6A and 5A; alternatively, the elongated metal wires of 150 within the sheath 160, Figs. 16B and 15) including two shape-retaining wires (the two elongated wires of 50, Figs 6A and 5A; or the two elongated wires of 50, Figs. 16B and 15) having distal ends (the distal ends of the elongated wires connecting the distal wire loop 51, Figs 6A and 5A;  alternatively, the distal ends of the elongated wires connecting the distal wire loop 151, Figs. 16B and 15); a variable size loop (the variable size loop 51, Fig. 6A and Paras. [0103]-[0106]; alternatively, the variable size loop as shown in Figs. 16A-16B) having proximal ends integral with the distal ends of the two shape-retaining wires of the elongated manual control (Figs 6A and 5A or Figs. 16B and 15), the variable size loop having an initial size consistent with an interface between an arterial wall and a plaque deposit within an artery (the variable size loop having an initial size consistent with an interface between an arterial wall and a plaque deposit within an artery since is it intended to be inserted into an interface between an arterial wall and a plaque deposit within an artery, Figs 5A, 5B, and 6B or Figs. 15-16B and Paras. [0103]-[0106]); wherein the initial size of the loop is expandable by the two shape-retaining wires while located at the interface to stretch the arterial wall away from the plaque (Figs. 6A and 6B and Fig. 16B and Paras. [0105] .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JING RUI OU/            Primary Examiner, Art Unit 3771